Citation Nr: 1027014	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


RPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2006 and August 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
granted entitlement to service connection for PTSD with an 
initial 30 percent evaluation, effective August 6, 2004, and 
denied entitlement to TDIU.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by moderate occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as sleep disturbance, irritability, nightmares, 
intrusive thoughts, and social isolation.     

2.  The Veteran's service-connected disability does not preclude 
him from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD, 
but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Entitlement to service connection for PTSD was granted in the 
October 2006 rating decision on appeal.  An initial 30 percent 
evaluation was assigned, effective August 6, 2004.  The Veteran 
contends that a higher initial rating is warranted. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The 
Veteran maintains that the initial 30 percent rating should be 
increased to 70 or 100 percent disabling as his PTSD is 
productive of severe symptomatology that has rendered him 
unemployable.

Under the general rating formula, a 30 percent rating is in order 
when the psychiatric disorder results in occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Board finds that the evidence of record establishes an 
initial rating of 50 percent is warranted for the Veteran's PTSD.  
With respect to the schedular criteria, the Veteran's PTSD has 
demonstrated some of the specific symptoms listed in the examples 
for the 50 percent rating under Diagnostic Code 9411.  Throughout 
most of the claims period, the Veteran has manifested a depressed 
or constricted affect and a depressed mood.  He has become 
increasingly isolated and has little motivation to leave his 
house or bedroom.  Upon VA psychiatric examination in August 
2005, the Veteran reported that his enjoyment of life was 
diminished due to PTSD symptoms, and that he experienced chronic 
depression.  He also complained of poor sleep due to nightmares, 
irritability, intrusive thoughts, hypervigilance and an 
exaggerated startle response.  

In an August 2005 statement, the Veteran reported that he 
experienced frequent auditory and visual hallucinations due to 
PTSD.  Although symptoms of persistent hallucinations are 
associated with a 100 percent rating, the Board notes that the 
Veteran has never reported such symptoms during a psychiatric 
examination.  The Veteran denied experiencing hallucinations 
during the August 2005 VA examination, and the examiner noted 
that the Veteran had never reported hallucinations to his 
treating VA psychiatrists or appeared psychotic.  During the May 
2008 VA examination, the Veteran clarified that he had 
experienced hallucinations in the setting of flashbacks in the 
past, but did not currently experience hallucinations.  
Therefore, while the Veteran has reported experiencing 
hallucinations, the objective medical findings and the Veteran's 
clarifying statement during the May 2008 VA examination 
establishes that he does not experience persistent hallucinations 
such as those contemplated by a 100 percent rating under the 
general rating formula.  

In addition, the Veteran's Global Assessment of Functioning (GAF) 
scores have overall established the presence of moderate PTSD 
symptoms.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

The Veteran's GAF scores have covered a wide range during the 
claims period.  A GAF score of 35 was assigned during a VA 
psychiatric consultation in October 2004, and is consistent with 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 32.  
However, this assigned GAF score is not consistent with the 
objective findings of the examination; the Veteran was noted to 
complain of nightmares, intrusive thoughts, and a depressed mood, 
but his insight, judgment, and cognition were fully intact and 
normal.  In addition, the other GAF scores throughout the claims 
period have ranged from 50 to 65, consistent with slight to 
serious impairment.  While the Veteran has been assigned a GAF 
score of 50 on several occasions, this score is associated with 
the high end of the range indicative of serious symptoms or 
impairment, and appears to have been assigned with consideration 
of symptoms from the Veteran's service-connected PTSD and 
nonservice-connected major depressive disorder associated with 
multiple sclerosis (MS).  

The Board may not compensate the Veteran for non service-
connected disorders, but the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The August 
2005 VA examiner concluded that while a GAF score of 50 was 
warranted for the totality of the Veteran's psychiatric 
symptomatology, a separate score of 61 was appropriate for 
service-connected PTSD.  The Veteran's other life stressors, 
including his poor health and financial problems, worsened the 
score to 50.  A GAF score of 61 is associated with some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM-IV at 32.  Similarly, the May 2008 VA 
examiner assigned a total GAF score of 50 for the Veteran's 
symptoms, but specifically found that his manifestations of PTSD 
were only of moderate severity.  Thus, while the Veteran's GAF 
scores have ranged from 35 to 65, the Board finds that the 
symptoms resulting from his service-connected PTSD have most 
nearly approximated moderate throughout the claims period. 

With respect to occupational impairment, the Board finds that the 
weight of the evidence establishes that the Veteran's PTSD has 
resulted in moderate impairment to employment, but has not 
rendered the Veteran unemployable.  Treatment records from the 
Durham VA Medical Center (VAMC) include a September 2004 
statement from the Veteran that he stopped working as a taxi 
driver in approximately 2003.  In November 2007, he also stated 
that he stopped working in 2004 due to symptoms associated with 
his MS, and during the August 2005 VA examination, the Veteran 
noted that he stopped going to church and engaging in hobbies due 
to mobility problems associated with his MS.  Although the 
Veteran has also reported that he stopped working due to symptoms 
of PTSD, these statements were made while pursuing his claim for 
increased benefits, and the Board finds the history provided in 
connection with medical treatment is more credible than that 
provided for compensation purposes.  Furthermore, the May 2008 VA 
examiner concluded that the Veteran's PTSD resulted in only 
moderate occupational impairment.  Therefore, despite the 
Veteran's subjective reports that he is unemployable due to PTSD, 
the objective evidence of record establishes that he experiences 
a moderate impact on employability due to PTSD.  

Similarly, while the Veteran's PTSD has also affected his social 
functioning, it has not resulted in more than moderate 
impairment.  The Veteran has remained married throughout the 
entire claims period and is close to his wife, children, and 
grandchildren. As noted above, although he no longer attends 
church or engages in hobbies such as fishing, these social 
changes are a result of mobility problems caused by nonservice-
connected MS.  However, the Veteran's PTSD has been consistently 
found to result in some social isolation and the May 2008 VA 
examiner concluded that the Veteran experienced moderate 
impairment to social functioning due to PTSD.  Accordingly, the 
record establishes the presence of moderate, but not severe or 
total, social impairment.  

After review of the record, the Board finds that the Veteran's 
PTSD most nearly approximates the criteria associated with an 
increased 50 percent rating.  It has manifested moderate symptoms 
including sleep disturbance, irritability, nightmares, intrusive 
thoughts, hypervigilance, and an exaggerated startle response.  
The Veteran has also experienced moderate occupational and social 
impairment due to PTSD.  The Board has considered whether the 
Veteran's disability warrants a 70 percent rating, but as the 
evidence does not establish impairment in the areas of family 
relations, judgment or thinking due to PTSD, a 70 percent rating 
is not warranted.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 
(2001) (a 70 percent evaluation is assigned when there is 
impairment in most of the areas of work, school, family 
relations, judgment, thinking, and mood).  

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His PTSD is manifested by symptoms such as 
nightmares, sleep disturbance, intrusive thoughts, avoidance of 
airplanes, and moderate social and occupational impairment.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.


Claim for TDIU

The Veteran contends that his service-connected PTSD has rendered 
him unemployable and entitlement to TDIU is therefore warranted.  
VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular 
criteria before an award of TDIU may be granted.  If he or she 
has only one service-connected disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a) (2009).  The Veteran's only 
service-connected disability is PTSD, rated as 50 percent 
disabling, and he therefore does not meet the percentage 
requirements for consideration of a TDIU rating on a schedular 
basis at any time during the claims period.  

Even if the percentage requirements of a grant of TDIU are not 
met, if the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability, the case will be referred to the Director of the VA 
Compensation and Pension Service (Director) for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Board has an obligation 
to consider whether the case should be referred for extra-
schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 
(2001). 

The Veteran has contended throughout the claims period that he is 
unable to work because of his service-connected PTSD.  However, 
while undergoing treatment at the VAMC in November 2007, he 
stated that he stopped working in 2004 due to symptoms associated 
with his MS.  The Veteran also reported to the August 2005 VA 
examiner that he experienced mobility problems from his 
nonservice-connected MS of sufficient severity that he could not 
attend church or engage in hobbies.  Finally, the May 2008 VA 
examiner found that the Veteran's occupational impairment due to 
PTSD was only moderate in severity.  The Board finds that the 
objective medical findings, and the Veteran's more credible 
statements provided in the context of receiving medical 
treatment, outweigh his contentions made for compensation 
purposes.  

In sum, the Veteran's service-connected PTSD is clearly not 
sufficient by itself to render the Veteran unemployable.  
Therefore, referral of this case for extra-schedular 
consideration is not in order and the claim must be denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claim for an increased rating for PTSD, this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
regarding the claim for entitlement to TDIU was furnished to the 
Veteran in a May 2007 letter.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in the May 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
He has not reported undergoing any private medical treatment.  
Additionally, while the record establishes that the Veteran is in 
receipt of compensation from the Social Security Administration 
(SSA), evidence in the claims file indicates that he was granted 
such benefits in 1995, more than 10 years before his current 
claims for an increased rating and TDIU were received.  As the 
claims on appeal focus on the severity of the Veteran's PTSD and 
unemployability from 2003 to the present, any records associated 
with the Veteran's 1995 SSA claim are not pertinent.  As there is 
no indication that the Veteran's SSA records could provide 
information relevant to the current claims on appeal, the Board 
finds that a remand to obtain such records is not necessary.  See 
Golz v. Shinseki, 590 F.3d 1317 (2010).

The Veteran was also provided proper VA examinations and medical 
opinions in response to the claims on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  
ORDER

PTSD warrants an initial 50 percent rating and to this extent, 
the claim is granted.

Entitlement to TDIU is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


